— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered February 23, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied a fair trial by reason of the prosecutor’s failure to confer immunity from perjury upon the defendant’s brother who testified at trial as a hostile prosecution witness under a grant of transactional immunity (cf., People v Shapiro, 50 NY2d 747). In addition, the People did not improperly coerce this witness during the course of the trial into recanting his earlier exculpatory testimony.
Further, although the court improperly failed to instruct the jury that Hynes’s prior inconsistent statements to the police could only be used for impeachment purposes and not as direct evidence, that error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Parker, 76 AD2d 984). We note that the court properly gave a limiting instruction with regard to Hynes’s prior inconsistent Grand Jury statements (see, CPL 60.35 [2]).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Brown, J. P., Lawrence, Eiber and Hooper, JJ., concur.